Citation Nr: 9928236	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  95-06 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an annual clothing allowance for the year of 
1992.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to December 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from January 1993 and February 1994 determinations of the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office (RO), which denied annual clothing allowances 
for the years of 1992 and 1993, respectively.  

In a July 1997 decision, the Board granted entitlement to an 
annual clothing allowance for the year of 1993.  The Board 
further determined that there was a question as to whether 
the veteran had filed a timely Notice of Disagreement with 
the January 1993 determination denying an annual clothing 
allowance for the year of 1992.  As such, the Board remanded 
the matter for due process considerations pursuant to Bernard 
v. Brown, 4 Vet.App. 384 (1993).  

As set forth below, the Board has determined that the veteran 
has duly perfected an appeal with the January 1993 adverse 
determination regarding his claim of entitlement to an annual 
clothing allowance for the year of 1992.  As such, the Board 
has jurisdiction to address the underlying claim and the 
issue currently in appellate status is as set forth on the 
cover page of this decision.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.101(a) (1998).  

It is noted that in September 1999 written arguments, the 
veteran's representative argued that the January 1993 
determination denying entitlement to an annual clothing 
allowance for the year of 1992 was clearly and unmistakably 
erroneous.  As this issue has not been addressed by the RO 
and inasmuch as it is not inextricably intertwined with the 
issue now before the Board, it is referred to the RO for 
initial consideration.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The medical evidence does not show, nor has the Chief Medical 
Director or his designee certified, that because of a 
service-connected disability, the veteran used in 1992 a 
prosthetic or orthopedic appliance which tended to wear or 
tear his clothing, 


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance 
for the year of 1992 have not been met.  38 U.S.C.A. §§ 1162, 
5107 (West 1991); 38 C.F.R. § 3.810 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the record shows that in August 1992, the veteran 
submitted an application for an annual clothing allowance for 
the year of 1992, stating that his service-connected knee 
disorder necessitated the use of a knee brace and that such 
knee brace had been issued by the Seattle VA Medical Center 
(MC).  

By December 1992 letter, the RO notified the veteran that the 
Seattle VAMC had advised that they could find no record of 
having issued him a knee brace.  As such, the RO notified him 
that his claim had been forwarded to the Walla Walla VAMC for 
further processing.  The RO further advised the veteran that 
if he had any documents or information regarding his knee 
brace, he should contact the RO.  He was informed that he 
should submit the requested evidence as soon as possible, but 
that in any case, it must be received at the RO within one 
year from the date of the letter.  The veteran did not 
respond to the RO's letter and there is no indication that it 
was returned as undeliverable.

By January 28, 1993 letter, the RO notified the veteran that 
the Walla Walla VA Medical Center had advised that his 
records did not establish that a service-connected disability 
required him to wear or use a prosthetic or orthopedic 
appliance which tended to wear out or tear clothing.  The RO 
further notified the veteran of his procedural and appellate 
rights with respect to the adverse decision.  There is no 
indication that the letter was returned as undeliverable.

In September 1993, the veteran submitted an application for 
an annual clothing allowance for the year 1993, again stating 
that his service-connected knee disorder necessitated the use 
of a knee brace which had been issued by the Seattle VAMC.  

He also attached a copy of his August 1992 application for an 
annual clothing allowance for the year 1992 on which he had 
written a notation to the effect that his knee brace had been 
"issued while in service," rather than at the Seattle VAMC 
as he had originally indicated.

In a letter received at the RO on January 24, 1994, the 
veteran asked the RO to inform him of the status of his claim 
for a clothing allowance.  He indicated that "I first 
applied for this in August of 1992, then I reapplied in 1993 
and I still haven't heard anything."  He further stated that 
he was first issued a knee brace in service and that he was 
issued a new brace in March 1993.  The veteran attached 
copies of his August 1992 and September 1993 applications for 
clothing allowances.

By February 1994 letter, the RO notified the veteran that his 
September 1993 claim for a clothing allowance had been 
denied.  They explained that when a claim for VA clothing 
allowance was received in their office, it was forwarded to 
the nearest VAMC for certification as to whether the claimant 
wore a orthopedic appliance because of a service-connected 
disability.  

In his case, the RO indicated that the Walla Walla VAMC had 
advised that they could not complete a certification 
regarding the veteran as he had failed to respond to a 
November 1993 letter they had sent him for further 
information.  As such, the RO indicated that they were unable 
to grant his September 1993 claim.

The following month, the veteran indicated that he wished to 
file a Notice of Disagreement with the RO's February 1994 
decision to deny a 1993 clothing allowance.  He contended 
that he had never received any correspondence from the Walla 
Walla VAMC.  

In a June 1994 letter, the veteran asked the RO to 
"reconsider my application for clothing allowance.  I have 
been requesting this for two years now."  He again attached 
copies of his August 1992 and September 1993 applications.

In an October 1994 letter, the veteran indicated that he had 
filed applications for clothing allowances in 1992, 1993, and 
1994.  He stated that although he had been paid for 1994, 
"why won't you pay me for 1992 and 1993?"  

In October 1994, the RO contacted that Walla Walla VAMC for 
information on why the veteran's applications for the years 
1992 and 1993 had been denied, while his application for 1994 
had been granted.  

The following month, the VAMC responded that by November 1992 
and November 1993 letters, they had contacted the veteran for 
additional information, but that the veteran did not respond 
to either letter.  As such, they advised that his 1992 and 
1993 letters had been denied because there was no favorable 
evidence on which to grant his claim.  

By November 1994 letter, the RO advised the veteran of the 
information they had received from the Walla Walla VAMC.  
They further reminded the veteran that they had notified him 
of the denial of his claims by January 1993 and February 1994 
letters.

In November 1994, the veteran indicated that he wished to 
file a Notice of Disagreement with the denials of his 1992 
and 1993 clothing allowances.  He indicated that he had been 
wearing a right knee brace since 1974 which had been issued 
in service.  He again claimed that he had received no 
correspondence from the Walla Walla VAMC.

In a November 1994 letter to the veteran (a copy of which was 
associated with the claims folder), the Walla Walla VAMC 
indicated that they were unable to provide copies of the 
November 1992 and November 1993 letters they had mailed him.  


It was explained that such letters are only maintained for 
one year.  However, the VAMC enclosed a copy of notations 
from the veteran's file indicating that letters had been sent 
in November 1992 and November 1993 and that no responses were 
received from the veteran.

In February 1995, the RO issued a Statement of the Case 
regarding the issues of entitlement to annual clothing 
allowances for the years 1992 and 1993.  The veteran 
submitted a VA Form 9 later that month.

In July 1997, the Board granted entitlement to an annual 
clothing allowance for 1993.  In reaching this decision, the 
Board noted that the evidence of record demonstrated that the 
veteran had been issued a right knee brace in March 1993 and 
found it reasonable to infer that that brace was of the same 
type as the brace used in 1994, which had been determined to 
warrant an annual clothing allowance.  

With respect to the claim of entitlement to an annual 
clothing allowance for 1992, the Board noted that it appeared 
that the veteran had not submitted a Notice of Disagreement 
within one year of the January 1993 notification of the 
adverse decision.  As such, pursuant to Bernard v. Brown, 4 
Vet.App. 384 (1993), the Board remanded the issue of whether 
the veteran filed a timely Notice of Disagreement to the RO 
for due process considerations.


II. Jurisdictional Matters

The Board has jurisdiction over appeals involving benefits 
under the laws administered by the VA.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101(a) (1998).  An appeal consists of a timely 
filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal.  38 C.F.R. § 20.200 (1998).  

VA regulations provide that any written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement; no special wording is required.  38 C.F.R. § 
20.201 (1998).  The regulations merely provide that the 
Notice of Disagreement be in "terms which can be reasonably 
construed as disagreement with [a] determination and a desire 
for appellate review."  Id; see also Tomlin v. Brown, 5 Vet. 
App. 355 (1993). 

To be considered timely filed, a Notice of Disagreement must 
be filed within one year from the date of mailing of the 
notification of the adverse decision.  38 C.F.R. § 20.302 
(1998).

Applying the above regulations to the facts in this case, the 
Board finds that the January 24, 1994 letter from the veteran 
falls within the regulatory framework for filing of a timely 
Notice of Disagreement.  Specifically, the correspondence is 
in writing; it expresses dissatisfaction with the RO's action 
on his claim, and was timely filed within the requisite one-
year time period.  This conclusion is strengthened by 
subsequent June, October, and November 1994 letters in which 
the veteran requested "reconsideration" of his claim and 
questioned "why won't you pay me for 1992 and 1993?"  

Thus, the Board finds that the January 1993 letter was a 
timely Notice of Disagreement with the adverse determination 
regarding his claim of entitlement to an annual clothing 
allowance for 1992, of which he was notified in January 1993.  
38 C.F.R. § 20.201.  As set forth above, the RO issued a 
Statement of the Case addressing that issue in February 1995 
and the veteran submitted a timely substantive appeal later 
that month.  In view of the foregoing, the Board concludes 
that the veteran has duly perfected an appeal with the issue 
of entitlement to an annual clothing allowance for the year 
of 1992.  38 C.F.R. § 20.200 (1998).  Thus, the Board will 
now proceed with consideration of the underlying issue.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a) (1998).  

III.  Entitlement to an annual clothing allowance for the 
year 1992

A veteran who has a service-connected disability, or a 
disability compensable under 38 U.S.C.A. § 1151 as if it were 
service-connected, is entitled, upon application therefor, to 
an annual clothing allowance, provided the eligibility 
criteria are satisfied.  Under 38 U.S.C.A. § 1162 (West 
1991), the two instances under which this clothing allowance 
may be paid include (1) wearing or using a prosthetic or 
orthopedic appliance (including a wheelchair) which tends to 
wear out or tear the veteran's clothing, or (2) using 
medication prescribed for a skin condition, which causes 
irreparable damage to the veteran's outergarments.  The 
disability for which the appliance or medication is used must 
be service-connected.

The regulatory criteria are that a VA examination or hospital 
or examination report must disclose that the veteran wears or 
uses certain prosthetic or orthopedic appliances which tend 
to wear or tear clothing (including a wheelchair) because of 
a service connected disability, and such disability is the 
loss or loss of use of a hand or foot compensable under 
certain provisions of 38 C.F.R. § 3.350, or that the Chief 
Medical Director or designee certifies that because of such 
disability a prosthetic or orthopedic appliance is worn or 
used which tends to wear or tear the veteran's clothing, or 
that because of the use of a physician-prescribed medication 
for a skin condition which is due to the service-connected 
disability, irreparable damage is done to the veteran's 
outergarments.  38 C.F.R. § 3.810 (1998).

In this case, the record reflects that the veteran is 
service-connected for a right knee disability.  He claims 
that he has worn a knee brace since service; he states that 
his first knee brace was issued in service and that he was 
issued a new brace in March 1993 at the Seattle VAMC.  

A review of the veteran's service medical records shows that 
in November 1973, he sought treatment, indicating that he 
wanted "to try a knee brace."  At his November 1975 
military separation medical examination, the veteran reported 
that he had undergone knee surgeries in 1973, 1974, and 1975 
and that he currently wore a knee brace.

Following his separation from service, the veteran filed a 
claim of service connection for several disabilities, 
including a right knee disability.  In connection with his 
claim, he underwent VA medical examination in May 1976.  On 
examination, the veteran's right knee showed slight weakness 
in the medial collateral ligament, but was otherwise stable.  
No notations of a knee brace were recorded.

In April 1989, the veteran filed a claim for an increased 
rating for his right knee disability.  In support of his 
claim, the RO obtained an April 1989 VA outpatient treatment 
record showing that the veteran was seen in connection with 
his complaints of right knee pain.  No notations of a knee 
brace or instability were recorded.  By April 1990 rating 
decision, the RO denied his claim.

In September 1991, the veteran again requested an increased 
rating for his right knee disability.  In connection with his 
claim, the RO obtained VA treatment records for the period of 
March 1991 to April 1992.  These records are negative for 
notations of a knee brace at any time during that period.  A 
September 1991 VA hospitalization report notes that the 
veteran had degenerative joint disease of the knees and that 
he used a cane for ambulation; however, the hospitalization 
report does not mention a knee brace.  By June 1992 rating 
decision, the RO denied his claim for an increased rating.

In August 1992, the veteran submitted an application for an 
annual clothing allowance, claiming that he wore a metal knee 
brace which had been issued by the Seattle VAMC.  As set 
forth above, the Seattle and Walla Walla VAMCs advised that 
they had no record of having issued the veteran a knee brace 
in 1992.  The Board has also reviewed additional VA treatment 
records for the period of June 1992 to March 1993 which were 
obtained by the RO.  These records show that the veteran was 
seen on numerous occasions during this period, but are 
entirely silent for notations of a right knee brace at any 
time in 1992.  The first notation of a right knee brace is in 
March 1993.

The record shows that the veteran thereafter amended his 
application for a clothing allowance for the year of 1992 to 
indicate that he had been issued a knee brace in service, 
rather than at the Seattle VAMC.  He stated that he was not 
issued a knee brace at the Seattle VAMC until March 1993.

After careful consideration of the evidence of record, the 
Board finds that the criteria for entitlement to an annual 
clothing allowance for the year of 1992 are not met.  None of 
the medical evidence of record shows that the veteran wore a 
right knee brace at any time in 1992, much less one which 
tended to wear out or tear his clothes.  Likewise, there is 
no statement from the Chief Medical Director indicating that 
the veteran wore in 1992 a prosthetic or orthopedic device 
that tended to wear or tear his clothing.  Accordingly, no 
basis exists upon which to predicate a grant of entitlement 
to a clothing allowance under 38 C.F.R. § 3.810.  The Board 
does not find the evidence so evenly balanced that there is 
doubt on any material issue.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an annual clothing allowance for the year of 
1992 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

